DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
“the first potion” should be “the first position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the axial direction" in end of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is also no definition regarding the direction of “the pivoting portion”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over George Hsia et al. (US 20160197504 A1 – cited in IDS filed on 09/03/2021) in view of Kim Il Bong (KR 101160784 B1 – cited in IDS filed on 09/03/2021 and machine translation provided in this office action).
Regarding claim 1, Hsia discloses a single battery pack inverter (10, uninterruptible power supply – UPS, see Fig. 2) comprising:
a housing (12);
a battery pack interface (18, battery compartment) provided on the housing (12) to receive a power tool battery pack (14, battery);
an output interface (28+34+30+36+32) provided on the housing (12) for powering one or more external devices (Fig. 2 shows 28+34+30+36+32 contains two 28 for powering one or more external devices);
an inverter circuit (116, inverter) in the housing (12) configured to convert direct-current (“DC”) power from the power tool battery pack (14) to alternating-current (“AC”) power provided at the output interface (28+34+30+36+32; [0049]-[0050] regarding 116 converting DC power to AC power); and
Hsia discloses a hanging hook (60, mounting tabs) provided on the housing (12) and configured to be disposed at a first position (first 60) and a second position (second 60),
wherein the hanging hook (60) enables the single battery pack inverter (10) to be supported on a support (flat surface) when the hanging hook (60) is in the first position (first 60) and the second position (second 60; Fig. 3 shows 10 supported on a flat surface resting on 60’s that are at the first 60 and second 60 positions).
But Hsia does not disclose a hanging hook configured to be pivotable between a first position and a second position, wherein the hanging hook enables the single battery pack inverter to be supported on a support when the hanging hook is in the second position, and wherein the hanging hook is positioned on a surface of the housing when the hanging hook is in the first position.
Bong discloses a power tool with a rotary tool hanger that enables smooth rotation ([0001]). In particular, Bong teaches a hanging hook (200) provided on the housing (100, seating cover) and configured to be pivotable between a first position (200 first position in Fig. 5) and a second position (200 second position in Fig. 6),
wherein the hanging hook (200) enables the single battery pack inverter (10) to be supported on a support when the hanging hook (200) is in the second position (200 second position in Fig. 6), and
wherein the hanging hook (200) is positioned on a surface of the housing (12) when the hanging hook (200) is in the first position (200 first position in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to date to modify the hooks of Hsia with the hooks of Bong, in order to enable smooth rotation between both the hanging position and not hanging position. 
Regarding claim 4, modified Hsia further discloses the single battery pack inverter of claim 1, further comprising a fuel gauge (46, power indicator lights of Hsia) indicating a charge level of the power tool battery pack (indicate relative charge of the battery, [0043]).
Regarding claim 5, modified Hsia further discloses the single battery pack inverter of claim 1, wherein Bong discloses the hanging hook (200) is fixed on the surface of the housing (100) using a fastening member (430+440, rotating bush + split pin; see Fig. 3).
Regarding claim 6, modified Hsia further discloses the single battery pack inverter of claim 5, wherein Bong discloses the hanging hook (200) includes an L-shaped hanging portion (200a of annotated Fig. 5) and a pivoting portion (200b of annotated Fig. 5).

    PNG
    media_image1.png
    535
    656
    media_image1.png
    Greyscale

Regarding claim 7, modified Hsia further discloses the single battery inverter of claim 6, wherein Bong discloses the fastening member (430+440) includes:
a flat portion (440) fastened to the surface using the fastening member (430+440, see Fig. 3); and
a hook receiving portion (430) having an opening (432, seating groove) configured to receive the pivoting portion (200b of annotated Fig. 5), wherein the hanging hook (200) pivots about the pivoting portion (200b of annotated Fig. 5) and the hook receiving portion (430; [0027] regarding fixing).
Regarding claim 8, modified Hsia further discloses the single battery pack inverter of claim 7, wherein Bong discloses the L-shaped hanging portion (200a of annotated Fig. 5) extends from the pivoting portion (200b of annotated Fig. 5) on a first side of the hook receiving portion (right side of 430 of Fig. 3), 
the single battery pack inverter further comprising:
a blocking bar (420, ball) extending from a second side of the hook receiving portion (left side of 430 of Fig. 3) and configured to reduce axial movement of the hanging hook (200; [0026] regarding 420 is caught by the jaw of the axial insertion groove, 114),
wherein the blocking bar (420) extends in a direction perpendicular to the axial direction of the pivoting portion (200b of annotated Fig. 5; see Fig. 3 regarding 420 in a direction perpendicular to the axial direction of 200b).
Regarding claim 9, modified Hsia further discloses the single battery pack inverter of claim 8, wherein Bong discloses:
the hook receiving portion (430) further comprises a first pair of grooves (114, axial insertion groove) and a second pair of grooves (112, receiving groove) on the second side of the hook receiving portion (left side of 430 of Fig. 3);
the blocking bar (420) rests in the first pair of grooves (114) when the hanging portion (200a of annotated Fig. 5) is pivoted to the first position (200 first position in annotated Fig. 5; [0026]); and
the blocking bar (420) rests in the second pair of grooves (112) when the hanging portion (200a of annotated Fig. 5) is pivoted to the second position (200 second position in Fig. 6; [0025]).
Regarding claim 10, modified Hsia further discloses the single battery pack inverter of claim 9, further comprising a key hole (66, groove of Hsia) provided on the housing (12) and configured to receive a hanging fastener (64, U-shaped structure which includes a tab to clip onto 66 of 12; [0055]).
Regarding claim 11, modified Hsia further discloses the single battery pack inverter of claim 1, wherein the power tool battery pack interface (18) includes:
stepped grooves configured to slidable receive the power tool battery pack (14; see annotated Figs. 4 & 5A-B); and
a terminal block (38, connector) supported on the power tool battery pack interface (18) and configured to mechanically and electrically interface with a corresponding terminal block (54, connector) of the power tool battery pack (14; [0042] & [0044] regarding connection).

    PNG
    media_image2.png
    574
    386
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    839
    826
    media_image3.png
    Greyscale


Regarding claim 12, modified Hsia discloses a single battery pack inverter (10, uninterruptible power supply – UPS, see Fig. 2) comprising:
a housing (12);
a battery pack interface (18, battery compartment) provided on a first surface (16, front wall) of the housing (12) and configured to receive a power tool battery pack (14, battery);
an output interface (28+34+30+36+32) provided on a second surface (26, back wall) of the housing (12) for powering external devices (Fig. 2 shows 28+26+34+30+36+32 contains two 28 for powering one or more external devices), the second surface provided on an opposite side of the housing as the first surface (26 on opposite side of 16 of 12, see Figs. 2 & 4), the output interface (28+34+30+36+32) including:
an alternating-current (“AC”) outlet (28, rotatable AC power outlet), and
an inverter circuit (116, inverter) in the housing (12) for converting DC power from the power tool battery pack (14) to AC power provided at the AC outlet (28; [0049]-[0050] regarding 116 converting DC power to AC power);
Hsia discloses a direct-current (“DC”) outlet (22+44, USB ports) on a side opposite the output interface (28+34+30+36+32). 
While does not disclose the output interface including a DC outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date to rearrange the DC outlet from the front side to the back side (output interface), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 13, modified Hsia further discloses the single battery pack inverter of claim 12, wherein the DC outlet (22+44) is a first DC outlet (22), the output interface (28+34+30+36+32) further including:
a second DC outlet (44) powered by the battery pack (14), wherein the AC outlet (28), the first DC outlet (22), and the second DC outlet (44), but Hsia does not explicitly state wherein all are configured to be simultaneously enabled. 
However, it would be an obvious to one of ordinary skill in the art before the effective filing date to modify the AC outlet and the DC outlets to simultaneously enable, since Hsia teaches a design that enables a compact interface surface as the sockets can be brought close together without causing interference of the adapter plug bodies or wires ([0066]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over George Hsia et al. (US 20160197504 A1 – cited in IDS filed on 09/03/2021) in view of Kim Il Bong (KR 101160784 B1 – cited in IDS filed on 09/03/2021 and machine translation provided in this office action) applied to claim 1 above, and further in view of W. Porter Harris et al. (US 20190181407 A1 – cited in IDS filed on 09/03/2021)
Regarding claim 2, modified Hsia further discloses the single battery pack inverter of claim 1, but does not disclose wherein: the housing has a height within a range of approximately 66 millimeters (mm) to approximately 75 mm; the housing has a width within a range of approximately 60 mm to approximately 80 mm; the housing has a depth within a range of approximately 85 mm to approximately 95 mm.
Harris discloses a portable energy storage device having one or more rechargeable batteries, one or more input electrical connectors, one or more output electrical connectors, and a housing ([0015]). In particular, a housing (100) of width and length from 2 to 3 inches, which converts to 50.8 to 76.2 mm (overlaps with the claimed ranges of approximately 66 mm to approximately 75 mm and approximately 60 mm to approximately 80 mm), and a height that is at least three times that of the width, which is 6 to 9 inches and converted to 152.4 to 228.6 mm ([0091]). 
It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of modified Hsia with the housing of Harris, in order to explicitly disclose the dimensions of the housing. 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
While Harris does not disclose a third dimensional size range of approximately 85 mm to approximately 95 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the depth of the housing, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Regarding claim 3, modified Hsia further discloses the single battery pack inverter of claim 1, wherein Harris discloses a weight of the single battery pack inverter (device) is 1.5 lbs or greater, but does not disclose a weight of the single battery pack inverter is less than 1 pound.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to change weight of the single battery pack inverter, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over George Hsia et al. (US 20160197504 A1 – cited in IDS filed on 09/03/2021) in view of Kim Il Bong (KR 101160784 B1 – cited in IDS filed on 09/03/2021 and machine translation provided in this office action) as applied to claim 12 above, and further in view of Glenn Jared Jakins et al. (US 20130257346 A1 – cited in IDS filed on 09/03/2021).
Regarding claim 13, modified Hsia further discloses the single battery pack inverter of claim 12, wherein the DC outlet (22+44) is a first DC outlet (22), the output interface (28+34+30+36+32) further including:
a second DC outlet (44) powered by the battery pack (14), wherein the AC outlet (28), the first DC outlet (22), and the second DC outlet (44), but Hsia does not explicitly state wherein all are configured to be simultaneously enabled. 
Jakins teaches a power system that includes a battery, housing, and a console that includes charges from AC and DC power sources ([0009]). In particular, Jakins discloses that AC outlets and DC outlets are capable of being simultaneously enabled ([0026]) in order for the power system to be an all-in-one device that is adapted to be versatile, portable and readily applicable for a wide variety of applications.
Therefore, it would be an obvious to one of ordinary skill in the art before the effective filing date to modify the AC outlet and the DC outlets of Hsia to simultaneously enable as taught by Jakins, in order to have a single battery pack inverter that is versatile, portable and readily applicable for a wide variety of applications. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over George Hsia et al. (US 20160197504 A1 – cited in IDS filed on 09/03/2021) in view of Kim Il Bong (KR 101160784 B1 – cited in IDS filed on 09/03/2021 and machine translation provided in this office action) as applied to claim 12 above, and further in view of Dalton Hansen et al. (US 20190296290 A1 – cited in IDS filed on 09/03/2021).
Regarding claim 14, modified Hsia further discloses the single battery pack inverter of claim 12, but does not disclose further comprising a user interface provided on the second surface of the housing, the user interface including:
an overload indicator configured to be illuminated when a load output of the single battery pack inverter exceeds a predetermined load threshold; and
an over-temperature indicator configured to be illuminated when a temperature of the single battery pack inverter exceeds a predetermined temperature threshold.
Hansen teaches a portable power source including a housing, a battery, a circuit including an input and output power outlet and an inverter. In particular, Hansen discloses a user interface (118) provided on a surface (26, front) of the housing (14), the user interface (118, see Fig. 9) including:
an overload indicator (150) configured to be activated when a load output of the single battery pack inverter (10, portable power source) exceeds a predetermined load threshold ([0058] regarding exceeding threshold); and
an over-temperature indicator (146) configured to be activated when a temperature of the single battery pack inverter (10) exceeds a predetermined temperature threshold ([0058] regarding exceeding threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add the over-condition indicators of Hansen to the single battery pack inverter of modified Hsia, in order to notify the user of when conditions are over the threshold. 
Regarding claim 15, modified Hsia discloses a single battery pack inverter (10, uninterruptible power supply – UPS, see Fig. 2) comprising:
a housing (12);
a battery pack interface (18, battery compartment) provided on a first surface (16, front wall) of the housing (12) and configured to receive a power tool battery pack (14, battery);
an output interface (28+34+30+36+32) provided on a second surface (26, back wall) of the housing (12) for powering external devices (Fig. 2 shows 28+26+34+30+36+32 contains two 28 for powering one or more external devices), the second surface provided on an opposite side of the housing as the first surface (26 on opposite side of 16 of 12, see Figs. 2 & 4), the output interface (28+34+30+36+32) including:
an alternating-current (“AC”) outlet (28, rotatable AC power outlet), and
an inverter circuit (116, inverter) in the housing (12) for converting DC power from the power tool battery pack (14) to AC power provided at the AC outlet (28; [0049]-[0050] regarding 116 converting DC power to AC power);
Hsia discloses a direct-current (“DC”) outlet (22+44, USB ports) on a side opposite the output interface (28+34+30+36+32). 
While does not disclose the output interface including a DC outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date to rearrange the DC outlet from the front side to the back side (output interface), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
But modified Hsia does not disclose a user interface provided on the second surface of the housing, the user interface including:
an overload indicator configured to be illuminated when a load output of the single battery pack inverter exceeds a predetermined load threshold,
an over-temperature indicator configured to be illuminated when a temperature of the single battery pack inverter exceeds a predetermined temperature threshold.
Hansen teaches a portable power source including a housing, a battery, a circuit including an input and output power outlet and an inverter. In particular, Hansen discloses a user interface (118) provided on a surface (26, front) of the housing (14), the user interface (118, see Fig. 9) including:
an overload indicator (150) configured to be activated when a load output of the single battery pack inverter (10, portable power source) exceeds a predetermined load threshold ([0058] regarding exceeding threshold); and
an over-temperature indicator (146) configured to be activated when a temperature of the single battery pack inverter (10) exceeds a predetermined temperature threshold ([0058] regarding exceeding threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add the over-condition indicators of Hansen to the single battery pack inverter of modified Hsia, in order to notify the user of when conditions are over the threshold. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over George Hsia et al. (US 20160197504 A1 – cited in IDS filed on 09/03/2021) in view of Kim Il Bong (KR 101160784 B1 – cited in IDS filed on 09/03/2021 and machine translation provided in this office action) and Dalton Hansen et al. (US 20190296290 A1 – cited in IDS filed on 09/03/2021) as applied to claim 15 above, and further in view of Glenn Jared Jakins et al. (US 20130257346 A1 – cited in IDS filed on 09/03/2021).
Regarding claim 16, modified Hsia further discloses the single battery pack inverter of claim 15, wherein Hansen discloses the user interface (118) further comprises:
an AC output enable button (122, power button) configured to enable and disable the AC outlet (126; [0056] regarding enable and disable); but Hansen does not teach a DC output enable button configured to enable and disable the DC outlet.
Jakins teaches a power system that includes a battery, housing, and a console that includes charges from AC and DC power sources ([0009]). In particular, Jakins discloses toggle switches (39 & 42) that can turn VAC outlets and USB outlets (37 & 40) on or off or switch the outlets between a use and non-use position ([0036]-[0037]).
Therefore, it would be an obvious to one of ordinary skill in the art before the effective filing date to modify the DC outlets of Hsia with the toggle switch as taught by Jakins, in order to turn the outlets on or off or switch the outlets between a use and non-use position. 
Regarding claim 17, modified Hsia further discloses the single battery pack inverter of claim 16, wherein Jakins discloses:
the AC output enable button (39) is a back-lit push button (38, operation light indicator) and is configured to be toggled to enable and disable the AC outlet (37, VAC outlets; [0036] regarding turning on or off or switch 37 between a use and non-use position);
the AC output enable button (39) is switched to use position when the AC outlet (37) is enabled; and
the AC output enable button (39) is switched to non-use position when the AC outlet (37) is disabled ([0036] regarding use and non-use positions).
Regarding claim 18, modified Hsia further discloses the single battery pack inverter of claim 17, wherein Jakins discloses:
the DC output enable button (42) is a back-lit push button (41, indicator light) and is configured to be toggled to enable and disable the DC outlet (40, USB outlet; [0037] regarding turning on or off or switch 42 between a use and non-use position);
the DC output enable button (42) is switched to use position when the DC outlet (40) is enabled; and
the DC output enable button (42) is switched to non-use position when the DC outlet (40) is disabled ([0037] regarding use and non-use positions).
Regarding claim 19, modified Hsia further discloses the single battery pack inverter of claim 17, wherein the DC outlet (22+44) is a first DC outlet (22), the output interface (28+34+30+36+32) further including:
a second DC outlet (44) powered by the battery pack (14), wherein Jakins discloses the DC output enable button (42) is configured to enabled and disable both the first DC outlet (22 of Hsia) and the second DC outlet (44 of Hsia).
Regarding claim 20, modified Hsia further discloses the single battery pack inverter of claim 19, wherein the AC outlet (28), the first DC outlet (22), and the second DC outlet (44), but Hsia does not explicitly state wherein all are configured to be simultaneously enabled. 
Jakins teaches a power system that includes a battery, housing, and a console that includes charges from AC and DC power sources ([0009]). In particular, Jakins discloses that AC outlets and DC outlets are capable of being simultaneously enabled ([0026]) in order for the power system to be an all-in-one device that is adapted to be versatile, portable and readily applicable for a wide variety of applications.
Therefore, it would be an obvious to one of ordinary skill in the art before the effective filing date to modify the AC outlet and the DC outlets of Hsia to simultaneously enable as taught by Jakins, in order to have a single battery pack inverter that is versatile, portable and readily applicable for a wide variety of applications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728